Citation Nr: 0306093	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  





ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had service with the recognized guerillas from 
December 1944 to April 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the appellant's appeal has been obtained by the RO.  

2.  The veteran died in October 1999.  The death certificate 
lists the cause of death as cardio respiratory arrest due to 
congestive heart failure, with an underlying cause of death 
of chronic obstructive pulmonary disease.  

3.  During his lifetime, the veteran was service-connected 
for injury to Muscle Groups III and IV, residuals of gunshot 
wound, right shoulder and back with fractured deformity of 
the coracoid process and loss of bone substance, rated as 
40 percent disabling.  

4.  There is no medical evidence to support that the 
veteran's cause of death was related in any way to his period 
of active service or that it may be presumed to have been 
related to it.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in May 2000 and March 2002; the statement of 
the case (SOC) dated in June 2002; and the letter giving the 
appellant notification of the VCAA dated in October 2001, the 
RO provided the appellant with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate her claim.  In addition, the VCAA 
letter explained the notice and duty to assist provisions of 
the new law, including the respective responsibilities of the 
parties to secure evidence, and asked the appellant to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has requested 
additional evidence in support of the appellant's claim, but, 
since the October 20, 2001, letter indicating what was 
needed, the appellant has not provided anything further to 
substantiate her allegations.  The Board finds that the duty 
to assist the appellant with the development of her claim is 
satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The appellant contends that her husband's death was 
attributable to his period of service and that, as such, 
service connection should be granted for the cause of his 
death.  The death certificate reveals that the veteran died 
in October 1999 of cardio respiratory arrest due to 
congestive heart failure, with an underlying cause of death 
of chronic obstructive pulmonary disease.  At the outset, the 
Board notes that there are no clinical records or objective 
evidence otherwise to support that the veteran's death was 
due to his period of service.  Thus, the Board has determined 
that the appellant's claim must be denied.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Additionally, where a veteran served continuously 90 days or 
more during a period of war and certain diseases, including 
cardiovascular-renal disease, become manifest to a 
compensable degree within one year from the date of 
termination of service, such a disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board notes initially that service medical records are 
not associated with the claims folder.  Despite several 
attempts by the RO to secure these records, no service 
medical records were located.  In the case where there are no 
service records, the Board has an increased responsibility to 
ensure that the appellant is well informed as to the 
possibility of alternate sources to substantiate the 
veteran's service record.  Garlejo v. Derwinski, 2 Vet. 
App. 619 (1992).  

In this regard, the Board points out that efforts began as 
early as September 1946 to locate service medical records or 
other pertinent evidence to substantiate the veteran's 
service connection claims pending at that time.  More 
recently, in a development letter dated in March 2000, the RO 
requested that the appellant provide medical evidence in 
support of her service connection claim for the cause of the 
veteran's death and indicated the appropriate type of 
evidence to be submitted.  The appellant did not respond to 
that request.  Additionally, in the October 2001 letter 
giving notification of the VCAA provisions, the appellant was 
informed of her duties and responsibilities in the 
development of her claim.  In response, the appellant 
submitted private medical evidence of treatment many years 
after service for various disabilities, including congestive 
heart failure and chronic obstructive pulmonary disease.  
Thus, the Board notes that it has made concerted attempts and 
exhausted its efforts to locate the veteran's service medical 
records.  Garlejo v. Derwinski, 2 Vet. App. 619; see also 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

At the time of the veteran's death, service connection was 
not in effect for any cardiovascular-related disorders.  
Service connection was in effect for injury to Muscle Groups 
III and IV, residuals of gunshot wound, right shoulder and 
back with fractured deformity of the coracoid process and 
loss of bone substance, rated as 40 percent disabling.  A 
review of the evidence of record reveals that no congestive 
heart failure or cardio-related disease was diagnosed or 
treated at any time prior to 1993, many years after the 
veteran's separation from service.  Essentially, all clinical 
records prior to 1993 relate only to treatment of residuals 
of a gunshot wound and do not relate to any treatment for any 
cardiovascular disease.  In private doctor's records dated 
from August 1993 to April 1995, it is noted that the veteran 
was treated for hypertension, dyspnea, and cardiovascular-
related symptoms.  In a private doctor's statement submitted 
in January 2002, the doctor noted that the veteran had been 
treated for various disorders, including congestive heart 
failure and chronic obstructive pulmonary disease since 1993.  
No mention of any pertinent treatment or complaints prior to 
this time is indicated in the record.  

Overall, the Board finds that there is no medical evidence in 
the record which tends to link the disabilities that resulted 
in the veteran's death to his military service.  There simply 
is no evidence in the claims file which supports the 
appellant's contention that the cause of the veteran's death 
is related to his period of service, and there is no evidence 
on which it may be presumed that his death is related to his 
period of service.  Additionally, the clinical evidence of 
record does not support that the veteran's service-connected 
disability was the primary cause of death, or that the 
veteran's service-connected disability contributed 
substantially or materially to his death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Further, the Board notes that despite the RO's requests for 
additional medical evidence in support of her claim, the 
appellant has not provided anything additional to the record.  
The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was related in some way to 
his service.  Nevertheless, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and his period of service.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, aff'd sub nom.  Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any clinical evidence to substantiate that 
the conditions which caused the veteran's death were shown 
during his military service or for many years thereafter; and 
in the absence of any competent evidence providing a 
relationship between the diseases that caused the veteran's 
death and an in-service injury or disease; and in the absence 
of any clinical evidence that the veteran's death related in 
any way to his service-connected disability, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

